OMB APPROVAL OMB Number: 3235-0578 Expires:April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22015 NCM Capital Investment Trust (Exact name of registrant as specified in charter) 2634 Durham-Chapel Hill Boulevard, Suite 206Durham, North Carolina (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 294-2000 Date of fiscal year end:February 28, 2011 Date of reporting period: May 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. NCM Capital Mid-Cap Growth Fund Schedule of Investments May 31, 2010 (Unaudited) Common Stocks — 93.0% Shares Value Consumer Discretionary — 17.2% Diversified Consumer Services — 2.5% DeVry, Inc. $ Hotels, Restaurants & Leisure — 4.5% Darden Restaurants, Inc. Marriott International, Inc. - Class A Internet & Catalog Retail — 1.7% priceline.com, Inc. (a) 52 Media — 1.9% John Wiley & Sons, Inc. - Class A Multiline Retail — 1.2% Kohl's Corp. (a) Specialty Retail — 5.4% AutoZone, Inc. (a) 78 Ross Stores, Inc. Consumer Staples — 6.4% Food Products — 2.2% H.J. Heinz Co. Household Products — 2.1% Clorox Co. (The) Personal Products — 2.1% Avon Products, Inc. Energy — 4.7% Energy Equipment & Services — 2.4% Helmerich & Payne, Inc. Tidewater, Inc. Oil, Gas & Consumable Fuels — 2.3% Petrohawk Energy Corp. (a) Williams Cos., Inc. (The) NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 93.0% (Continued) Shares Value Financials —8.3% Capital Markets — 3.0% Invesco Ltd. $ Lazard Ltd. Insurance — 3.2% Lincoln National Corp. Progressive Corp. (The) Real Estate Investment Trusts (REITs) — 2.1% Public Storage Health Care — 14.2% Biotechnology — 2.0% United Therapeutics Corp. (a) Health Care Equipment & Supplies — 2.0% Hospira, Inc. (a) Health Care Providers & Services — 4.8% AmerisourceBergen Corp. Laboratory Corp. of America Holdings (a) Universal Health Services, Inc. - Class B Life Sciences Tools & Services — 1.3% Life Technologies Corp. (a) Pharmaceuticals — 4.1% Medicis Pharmaceutical Corp. Watson Pharmaceuticals, Inc. (a) Industrials — 16.8% Aerospace & Defense — 5.4% Alliant Techsystems, Inc. (a) Esterline Technologies Corp. (a) Machinery — 5.1% Crane Co. Flowserve Corp. Marine — 2.4% Kirby Corp. (a) NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 93.0% (Continued) Shares Value Industrials — 16.8% (Continued) Professional Services — 3.9% IHS, Inc. - Class A (a) $ Manpower, Inc. Information Technology — 18.6% Computers & Peripherals — 2.1% NetApp, Inc. (a) Western Digital Corp. (a) Electronic Equipment, Instruments & Components — 1.7% Agilent Technologies, Inc. (a) Internet Software & Services — 2.1% Equinix, Inc. (a) IT Services — 3.5% Cognizant Technology Solutions Corp. - Class A (a) Paychex, Inc. Semiconductors & Semiconductor Equipment — 4.2% Altera Corp. Linear Technology Corp. Marvell Technology Group Ltd. (a) NVIDIA Corp. (a) Software — 5.0% Citrix Systems, Inc. (a) Intuit, Inc. (a) Red Hat, Inc. (a) Materials —5.0% Chemicals — 2.7% Ecolab, Inc. FMC Corp. Construction Materials — 0.3% Martin Marietta Materials, Inc. 17 Containers & Packaging — 1.1% Crown Holdings, Inc. (a) Owens-Illinois, Inc. (a) 83 NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 93.0% (Continued) Shares Value Materials —5.0% (Continued) Metals & Mining — 0.9% Cliffs Natural Resources, Inc. 95 $ Utilities — 1.8% Electric Utilities — 0.9% ITC Holdings Corp. 96 Gas Utilities — 0.9% National Fuel Gas Co. Total Common Stocks (Cost $480,406) $ Money Market Funds — 9.5% Shares Value Evergreen Money Market Fund - Class I, 0.01%* (Cost $54,535) $ Total Investments at Value — 102.5% (Cost $534,941) $ Liabilities in Excess of Other Assets — (2.5%) ) Net Assets — 100.0% $ (a) Non-income producing. * Rate shown is the 7-day effective yield at May 31, 2010. See accompanying notes to Schedule of Investments. NCM Capital Mid-Cap Growth Fund Notes to Schedule of Investments May 31, 2010 (Unaudited) 1.Securities Valuation NCM Capital Mid-Cap Growth Fund’s (the “Fund”) investments in securities are carried at value.Securities that are traded on any stock exchange are generally valued at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued at its last bid price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees.Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less may be valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2010 by security type: Level 1 Level 2 Level 3 Total Common Stocks $ Money Market Funds Total $ Refer to the Fund’s Schedule of Investments for a listing of the common stocks valued using Level 1 inputs by industry type. NCM Capital Mid-Cap Growth Fund Notes to Schedule of Investments (Continued) 2.Investment Transactions Investment transactions are accounted for on trade date.Gains and losses on securities sold are determined on a specific identification basis. 3.Federal Income Tax The following information is computed on a tax basis for each item as of May 31, 2010: Tax cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains or losses under income tax regulations and GAAP.These “book/tax” differences are temporary in nature and are due to the tax deferral of losses on wash sales. Item 2.Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)):Attached hereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)NCM Capital Investment Trust By (Signature and Title)* /s/ Maceo K. Sloan Maceo K. Sloan, President Date July 14, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Maceo K. Sloan Maceo K. Sloan, President Date July 14, 2010 By (Signature and Title)* /s/ Michael L. Lawrence Michael L. Lawrence, Treasurer Date July 14, 2010 * Print the name and title of each signing officer under his or her signature.
